Citation Nr: 1410905	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, psychosis, schizoaffective disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied service connection for hearing loss, tinnitus, and a psychiatric disorder.  

In a June 2012 statement, the Veteran indicated that he wanted to withdraw his claims for service connection for hearing loss and tinnitus.  However, at his hearing before the Board in July 2012 he indicated that he wanted to continue to pursue these claims.  Thus, the Board accepts them as on appeal.  

The issue of whether the Veteran is entitled to service connection for an acquired psychiatric disorder requires further development, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have bilateral hearing loss that is disabling for VA purposes.

2.  The Veteran's tinnitus is not causally related to service.  




CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act (VCAA)
	
The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, the VCAA requires VA to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2013).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice provisions were fulfilled via letter sent to the Veteran in January 2010.  He has not alleged any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence that would need to be obtained for a fair disposition of this appeal.  

The Veteran was also provided with a VA compensation examination in March 2012.  The Board finds this examination report adequate to adjudicate the claims because the proper diagnostic and objective tests were conducted, and the examiner supported all opinions with explanatory rationale.  The Veteran has not alleged any deficiency in the examination.  

In regards to due process, the Board finds the VLJ that conducted the July 2012  hearing complied with the requirements of 38 C.F.R. § 3.103(c)(2).  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  The issues to be covered during the hearing were explained, and the Veteran presented testimony describing the problems he had with his ears and the symptoms he experienced since service, indicating he had actual knowledge that he needed to present evidence of a relationship to service. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Neither the Veteran nor his representative have alleged any prejudicial discrepancy in the hearing.


Service Connection

Service connection is granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The determination of whether hearing loss is disabling is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets the specified pure tone and speech recognition criteria set forth above.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  Hensley  v. Brown, 5 Vet. App. 155, 158 (1993). 

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  38 C.F.R. § 3.303(d); 
see also Hensley, supra.

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran contends that he has had hearing loss and tinnitus since he was in service.  He asserts that they were caused by exposure to acoustic trauma, or due to an infection he had during service.

The Veteran's hearing was tested during the March 2012 VA examination.  Audiometric tests revealed the following puretone thresholds, in decibels:




HERTZ


Mar 2012
500
1000
2000
3000
4000
RIGHT
15
15
20
30
30
LEFT
10
15
20
30
35

The Maryland CNC was not conducted at the March 2012 VA examination, although it is generally required.  38 C.F.R. § 4.85(a) (2013).  Here, however, the examiner certified that use of the Maryland CNC was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores.  38 C.F.R. § 4.85(c).

The March 2012 VA examiner opined that the Veteran's hearing loss was not related to noise exposure during service, as his current loss is not consistent with noise-induced hearing loss.  She also noted that he had an ear infection in service, but that once it resolved, his hearing was normal.  He had normal hearing upon separation.  She opined that tinnitus was more likely than not related to his hearing loss, and not likely related to acoustic trauma in service.

Service connection requires evidence of a current disability.  Shedden, supra.  The Veteran's most recent audiological testing, the only evidence of a hearing test taken during the appeal period, shows some hearing loss; however, not to the extent that it is considered disabling for VA purposes.  Without a current disability, the Board cannot grant service connection for hearing.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board acknowledges the Veteran's complaints of hearing loss, but they are not probative.  He is competent to describe his own experiences, but he has not been shown to have the training or expertise to competently render an opinion on the extent of his hearing loss.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   Accordingly, service connection for hearing loss must be denied.
 
The March 2012 VA examination confirms the Veteran currently has tinnitus.  The Veteran's tinnitus, however, has not been found to be related to either noise exposure or an ear infection in service.  He did not complain of tinnitus during service, and his ears were found to be normal upon separation.  The March 2012 VA examiner opined that it was related to the Veteran's hearing loss, which she did not find to be consistent with noise-induced hearing loss.  This is the only probative evidence regarding whether tinnitus is related to service.

The Board has considered the Veteran's statements that he experienced tinnitus since service, but does not find them probative.  In Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Court held that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, although the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  In this case, there is contemporaneous medical evidence that contradicts his assertions of continuity-specifically, his separation examination in June 1982, indicating a "normal" clinical evaluation of his ears.  His PUHLES hearing profile segment indicated that he was then in a high state of physical fitness.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  Further, when reporting his medical history, the Veteran responded "no" to the inquiry of whether he then had, or ever had, ear trouble. The Veteran then signed the report of medical history, certifying that it was true and complete to the best of his knowledge.  The Board places greater weight of probative value on these contemporaneous records than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may, however, affect the credibility of statements offered in support of claims).

Additionally, there are no complaints or clinical findings of tinnitus in his VA treatment records.  It appears he did not complain about tinnitus until he filed his claim in December 2009, over 25 years following separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  

Accordingly, as there is no probative evidence showing a relationship between his service and tinnitus, this claim must be denied.  The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus is denied.


REMAND

The Veteran's claim for service connection for an acquired psychiatric disorder requires further development.  Additional personnel records should be obtained and reviewed, and he must be provided with a VA examination addressing his psychiatric symptoms.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records, dated from April 2012 forward.  

2.  Obtain a complete copy of the Veteran's personnel records, to include any disciplinary write-ups or actions.

3.  Attempt to have the stressors described during the Veteran's July 24, 2012 hearing corroborated.  If more information is needed, send a request to the Veteran and his representative, and give him time to respond.  

4.  Following completion of the three previous directives, schedule the Veteran for an appropriate examination to address whether any of his current diagnoses (PTSD, anxiety, depression, psychosis, schizoaffective disorder,  adjustment disorder, and any other psychiatric disorder diagnosed during the examination) are related to service.  All relevant diagnostic tests should be conducted.  The examiner's report must indicate a review of the physical and virtual claims file.  

The examiner is asked to provide a complete psychological examination/evaluation.  For each diagnosis (PTSD, anxiety, depression, psychosis, schizoaffective disorder,  adjustment disorder, and/or any other psychiatric disorder diagnosed during the examination), the examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner is advised that the Veteran's service treatment records (STRs) do not document any psychological complaints or treatment, but this fact, by itself, is not dispositive of the issue.  Personnel records show that he was discharged early due to "immature, apathetic, and recalcitrant" behavior.  He was found to have a "total lack of discipline, professionalism, or good judgment."  A mental status examination performed in June 1982 was normal.  

The Veteran has stated that he did not have problems before service, but developed them during service.  He said he had difficulty with supervisors, felt frequently depressed or that people were against him, was threatened by his surroundings and scared of the jungle.  He described his discharge as proceeding very quickly, and that he had to leave his wife and child behind.  They never reunited, and he always worried about their wellbeing.  He also described being attacked by a street gang, and witnessing a fellow soldier die.

The examiner is asked to provide explanatory rationale for all opinions rendered, that is, with medical explanation or citation to the record.  If an opinion cannot be expressed without resorting to speculation, discuss why such is the case.  Indicate whether more information is needed, and what kind, or whether the limits of medical knowledge have been exhausted regarding the question at issue.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


